DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,723,601.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘601 requires each and every limitation set forth in the instantly rejected claims.  Regarding instant claims 7, 9 and 14-15, U.S. Patent No. 10,723,601 claim 11 requires:  
a winch motor (line 2); 
a winch drum (line 3) for spooling and unspooling a line; a fairlead (line 4) comprising;

a device (line 12) to measure the current (ergo a “current sensor” as per instant claims 9 and 15) drawn by the fairlead motor, a controller (lines 13-14) connected to the fairlead motor, and in communication with the device;
wherein, the controller is configured to direct the fairlead motor to drive at least the first roller so that the fairlead motor maintains a target current draw (lines 30-32).
‘601 does not specifically claim driving both rollers.  This is considered no more than obvious variation as driving both rollers would be similar to driving one, and have a similar effect on the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive both rollers of claim 11 in order to get better traction on the line.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0087644) in view of Hiekata US (2016/0289054).
Regarding claim 1 Kim teaches a fairlead for use with a winch comprising:
a first (17) and second (18) roller adapted to aid in spooling or unspooling a line (11); a fairlead motor (16) for driving at least the first roller (17);
a controller (38) connected to the fairlead motor (16), and
wherein, the controller (38) is configured to direct the fairlead motor (16) to drive both the first roller (17) and the second roller (18) (i.e. the idler roller 18 turns with drive roller 17 due to friction with the line, etc.) at a speed that maintains tension on the line Kim fails to teach a sensor for detecting a speed at which a line is being spooled/unspooled from the winch, as per claim 1.  This is considered an obvious variation from Kim, as shown by Hiekata.  Hiekata teaches a motor driven winch for use with spooling and unspooling a line. Hiekata further teaches a sensor (36) for detecting a speed at which a line (4) is being spooled or unspooled from the winch, a controller (30) in communication with the sensor (36) for detecting the speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the speed sensor of Hiekata to the winch of Kim in order to better control Kim.
Regarding claim 2 modified Kim teaches the above fairlead, and further teaches wherein the sensor (36) is a tachometer (see paragraph 39).
Regarding claim 4 modified Kim teaches the above fairlead, and further teaches wherein the fairlead is integrated into a winch (see figure 2).
Regarding claim 5 modified Kim teaches the above fairlead, and further teaches wherein the controller (38) is adapted to communicate (see antenna 36) with and receive commands from a remote-control device.
Regarding claim 6 modified Kim teaches the above fairlead, and further teaches wherein the speed (i.e. by remote control via 36) at which the motor (16) is driving the roller (17) is configured to be adjusted by a user.

Regarding claims 7 and 14 Kim teaches a winch comprising:
a winch motor (13);

a fairlead (see figures 3 and 13) comprising:
a first (17) and second (18) roller adapted to aid in spooling or unspooling a line (11); 
a fairlead motor (16) for driving at least the first roller (17);
a controller (38) connected to the fairlead motor (16); 
wherein, the controller (38) is configured to direct the fairlead motor (16) to drive both the first roller (17) and the second roller (18) (i.e. the idler roller 18 turns with drive roller 17 due to friction with the line, etc.);  
Kim fails to teach a sensor to measure the current drawn by the motor, and the controller maintaining the motor at a target current draw.  Hiekata teaches a winch for spooling and unspooling a line (4).  Hiekata teaches a sensor (34) to measure the current drawn by a motor (14), and wherein, a controller (30) is configured to direct the motor (14) so that the motor (14) maintains a target current draw (i.e. required “current value,” see paragraphs 43-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the current detector and target current of Hiekata to the motor of Kim in order to better control the winch of Kim.
Regarding claims 9 and 15 modified Kim teaches the above fairlead, and further teaches wherein the sensor (Heikata 34) is a current sensor (i.e. ammeter).
Regarding claims 10 and 17 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) directs the 
Regarding claims 11 and 18 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) directs the fairlead (Kim figure 3) motor to increase the speed at which the rollers rotate as the line is spooled onto a winch drum (i.e. at least when first starting to wind).
Regarding claims 12 and 19 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) is adapted to communicate with and receive commands from a remote-control device (see Kim 36).
Regarding claims 13 and 20 modified Kim teaches the above fairlead, and further teaches wherein the target current draw is configured to be adjusted by a user with the remote-control device (i.e. with the spool in/out commands).

Response to Arguments
Applicant's arguments filed 05/25/21 have been fully considered but they are not persuasive. 
Applicant argues (pages 7-8) that Kim teaches a hose, not a line.  This is not persuasive because a “line” could mean a wide variety of things, such as a rope, cable, chain, cord, power cable, hose, etc.  If Applicant wishes to overcome Kim’s hose, Applicant should put enough structure in the claims so as not to read on a hose.
Applicant argues (pages 7-8) fails to teach a motor attached to both rollers.  This is not commensurate with the scope of the claims.  The claims merely require the motor to drive both rollers.  The idle roller of Kim turns with the hose in response to the hose .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                             

/SANG K KIM/Primary Examiner, Art Unit 3654